UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wilshire Variable Insurance Trust SEMI-ANNUAL REPORT (Unaudited) Equity Fund Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund June 30, 2012 Wilshire Variable Insurance Trust Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 45 Statements of Operations 46 Statements of Changes in Net Assets 47 Financial Highlights 49 Notes to the Financial Statements 55 Additional Fund Information 65 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Growth Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Wilshire Variable Insurance Trust Shareholder Letter Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this first half report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2012 to June 30, 2012 for the Equity Fund, Balanced Fund, Income Fund, Small Cap Growth Fund, International Equity Fund and Socially Responsible Fund (the “Funds”). MARKET ENVIRONMENT The U.S. stock market sold off in the second quarter after a strong first quarter performance, but still held on to gains as the Wilshire 5000 Total Market IndexSM returned 9.22% in the first half of the year. In the first quarter, large and small capitalization stocks posted similar results with the Wilshire U.S. Large Cap IndexSM and Wilshire U.S. Small-Cap IndexSM returning 9.15% and 9.55%, respectively. In the second quarter, total returns were comparable across size segments with the Wilshire U.S. Large Cap, Wilshire U.S. Small-Cap and Wilshire U.S. Microcap Indexes down 3.12%, 3.33% and 2.85%, respectively. Global stock markets experienced increased volatility in the first half of the year, but the MSCI EAFE still gained 2.96%. In the first quarter, markets were upbeat as the MSCI EAFE increased by 10.86%. However, sentiment turned negative during the second quarter, with events in continental Europe again taking center stage as the MSCI EAFE lost -7.13%. Greece’s ongoing fiscal woes were not the only news story affecting stocks as Spain’s banking sector entered crisis mode. Although a €100 million bailout to stabilize the nation’s banks failed to calm investors’ nerves, promises of increased fiscal integration among eurozone nations spurred a dramatic rally in European stocks at the end of the second quarter. The U.S. bond market finished higher in the first half of the year as the Barclays Aggregate Bond Index gained 2.37%. During the first quarter, the massive liquidity injections provided by the Bank of Japan, European Central Bank and the Federal Reserve led to a rally in global equities and a move out of the safety of the bond market as the Barclays Capital U.S. Aggregate Bond Index gained 0.30%. In the second quarter, bond investors searching for yield found another challenging marketplace as the volatility of global stock markets fueled a rotation into the safety of U.S. Treasuries, sending yields for this sector broadly lower. FUND PERFORMANCE REVIEW The Funds turned in mixed performance in the first half of 2012. The Equity Fund returned 8.28%, underperforming the S&P 500 Index’s return of 9.49% by -1.21%. The Balanced Fund returned 5.71%, underperforming its benchmark return of 6.17% by -0.46%.The Income Fund returned 3.68%, outperforming the Barclays Capital U.S. Aggregate Bond Index of 2.37% by 1.31%. The Small Cap Growth Fund returned 6.21%, underperforming the Russell 2000 Growth Index’s return of 8.81% by -2.60%. The International Equity Fund returned 3.99%, outperforming the MSCI EAFE Index’s return of 2.96% by 1.03%. The Socially Responsible Fund returned 9.33%, performing relatively in line with the S&P 500 Index’s return of 9.49%. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Jamie Ohl President Wilshire Variable Insurance Trust 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return Six Months Ended 06/30/12* 8.28% One Year Ended 06/30/12 0.56% Five Years Ended 06/30/12 (3.67)% Ten Years Ended 06/30/12 3.21% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/12* 9.49% One Year Ended 06/30/12 5.45% Five Years Ended 06/30/12 0.22% Ten Years Ended 06/30/12 5.33% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2012, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) The first half of 2012 saw the U.S. stock market post another strong return as the S&P 500 Index rose 9.49%. The market got off to a fast start in the first quarter with the S&P 500 Index returning 12.59%. Several positive macroeconomic developments in the first quarter, including the European Central Bank’s announced $1.2 trillion long-term refinancing program and the Bank of Japan’s pledged 10 trillion yen in asset purchases, helped fuel positive investor sentiment. However, the second quarter saw the market reverse, and the S&P 500 Index was on track for a dismal second quarter before returning 2.3% on the last trading day and ending down -2.75% for the quarter. Investor sentiment worsened in the second quarter due in large part to continued uncertainty in the euro region and a stronger than expected slowdown in Chinese economic growth. Furthermore, uncertainty around the newly elected Greek government caused investor anxiety. France’s new government leadership also caused worries, while the nationalization of Spanish Bankia SA and the Spanish bailout funds request tempered investor sentiment. Large cap stocks posted strong gains for the first six months of the year, with the Russell 1000 Index posting a 9.38% gain, slightly edging out small cap. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Energy (-2.28%), were positive year to date – Telecom Services (16.48%), Financials (13.67%), and Information Technology (13.32%) posted the strongest returns, while Utilities (4.90%) and Energy (-2.28%) logged the worst returns. The Equity Fund returned 8.28% for the first six months of 2012, underperforming the S&P 500 Index return of 9.49% by 1.21%. The Fund benefited from positive stock selection in Health Care and Energy; performance was partially offset by poor stock selection in Financials and Information Technology. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical issues. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return Six Months Ended 06/30/12* 5.71% One Year Ended 06/30/12 0.31% Five Years Ended 06/30/12 (0.03)% Ten Years Ended 06/30/12 4.18% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return Six Months Ended 06/30/12* 6.17% One Year Ended 06/30/12 3.51% Five Years Ended 06/30/12 2.00% Ten Years Ended 06/30/12 5.79% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. Stock/Bond Composite Index is a blend of 50% S&P 500 Index and 35% Barclays Capital U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2012, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) The first half of 2012 saw the U.S. stock market post another strong return as the S&P 500 Index rose 9.49%. The market got off to a fast start in the first quarter with the S&P 500 Index returning 12.59%. Several positive macroeconomic developments in the first quarter, including the European Central Bank’s announced $1.2 trillion long-term refinancing program and the Bank of Japan’s pledged 10 trillion yen in asset purchases, helped fuel positive investor sentiment. However, the second quarter saw the market reverse, and the S&P 500 Index was on track for a dismal second quarter before returning 2.29% on the last trading day and ending down -2.75% for the quarter. Investor sentiment worsened in the second quarter due in large part to continued uncertainty in the euro region and a stronger than expected slowdown in Chinese economic growth. Furthermore, uncertainty around the newly elected Greek government caused investor anxiety. France’s new government leadership also caused worries, while the nationalization of Spanish Bankia SA and the Spanish bailout funds request tempered investor sentiment. Foreign stock markets also posted positive returns as the MSCI EAFE Index rose 2.96% in US dollar terms, and in local currency terms, the index was up 4.24%. While Germany was the top performing country in Europe during the first quarter, Belgium was the lone European country posting a positive gain in the second quarter. After a positive start for the year, Emerging Markets slid during the second quarter as more evidence of a global economic slowdown, driven by the China’s weaker-than-expected growth, served as a drag on performance. Through June, the MSCI Emerging Markets Index rose 3.93%. The Balanced Fund returned 5.71% for the first six months of 2012, underperforming the custom benchmark return of 6.17% by 0.46%. The Fund benefited from positive stock selection in Consumer Staples and Energy; performance was partially offset by poor stock selection in Financials and Industrials. On the fixed income side, the Fund benefited from its exposure to Non-Agency mortgage-backed securities (MBS). Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical issues. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments and investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return Six Months Ended 06/30/12* 3.68% One Year Ended 06/30/12 7.50% Five Years Ended 06/30/12 5.96% Ten Years Ended 06/30/12 5.44% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/12* 2.37% One Year Ended 06/30/12 7.47% Five Years Ended 06/30/12 6.79% Ten Years Ended 06/30/12 5.63% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2012, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) Fixed income performed well in the first half of the year, with investment grade U.S. bonds (the Barclays Capital U.S. Aggregate Bond Index) returning 2.37%. High yield bonds outperformed their higher quality counterparts, with the Bank of American Merrill Lynch High Yield Master II Index returning 7.1%. The Income Fund returned 3.68% for the first six months of 2012, outperforming the Barclays Capital U.S. Aggregate Bond Index return of 2.37% by 1.31%. The Fund benefited from its exposure to Non-Agency mortgage-backed securities as well as from its exposures in both Investment Grade and High Yield Credit exposures. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical uncertainties. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return Six Months Ended 06/30/12* 6.21% One Year Ended 06/30/12 (4.31)% Five Years Ended 06/30/12 (1.49)% Ten Years Ended 06/30/12 5.05% RUSSELL 2(1) Average Annual Total Return Six Months Ended 06/30/12* 8.81% One Year Ended 06/30/12 (2.71)% Five Years Ended 06/30/12 1.99% Ten Years Ended 06/30/12 7.39% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2012, fees totaling 0.20% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) The first half of 2012 saw the U.S. stock market post another strong return as the S&P 500 Index rose 9.49%. The market got off to a fast start in the first quarter with the S&P 500 Index returning 12.59%. Several positive macroeconomic developments in the first quarter, including the European Central Bank’s announced $1.2 trillion long-term refinancing program and the Bank of Japan’s pledged 10 trillion yen in asset purchases, helped fuel positive investor sentiment. However, the second quarter saw the market reverse, and the S&P 500 Index was on track for a dismal second quarter before returning 2.29% on the last trading day and ending down -2.75% for the quarter. Investor sentiment worsened in the second quarter due in large part to continued uncertainty in the euro region and a stronger than expected slowdown in Chinese economic growth. Furthermore, uncertainty around the newly elected Greek government caused investor anxiety. France’s new government leadership also caused worries, while the nationalization of Spanish Bankia SA and the Spanish bailout funds request tempered investor sentiment. Large cap stocks posted strong gains for the first six months of the year, with the Russell 1000 Index posting a 9.38% gain, slightly edging out small cap. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Energy (-2.28%) , were positive year to date – Telecom Services (16.48%), Financials (13.67%), and Information Technology (13.32%) posted the strongest returns, while Utilities (4.90%) and Energy (-2.28%) logged the worst returns. The Small Cap Growth Fund returned 6.21% for the first six months of 2012, underperforming the Russell 2000 Growth Index return of 8.81% by 2.60%. The Fund benefited from positive stock selection in Materials and Industrials; performance was partially offset by poor stock selection in Consumer Discretionary and Health Care. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return Six Months Ended 06/30/12* 3.99% One Year Ended 06/30/12 (13.64)% Five Years Ended 06/30/12 (6.33)% Ten Years Ended 06/30/12 2.67% MSCI EAFE INDEX(1) Average Annual Total Return Six Months Ended 06/30/12* 2.96% One Year Ended 06/30/12 (13.83)% Five Years Ended 06/30/12 (6.10)% Ten Years Ended 06/30/12 5.14% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2012, fees totaling 0.20% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) The first half of 2012 saw the foreign stock market post positive returns as the MSCI EAFE Index rose 2.96% in US dollar terms, and in local currency terms, the index was up 4.24%. While Germany was the top performing country in Europe during the first quarter, Belgium was the lone European country posting a positive gain in the second quarter. After a positive start for the year, Emerging Markets slid during the second quarter as more evidence of a global economic slowdown, driven by the China’s weaker-than-expected growth, served as a drag on performance. Through June, the MSCI Emerging Markets Index rose 3.93%. The International Equity Fund returned 3.99% for the first six months of 2012, outperforming the MSCI EAFE return of 2.96% by 1.03%.The Fund benefited from positive stock selection in Financials and Industrials; performance was partially offset by poor stock selection in Consumer Staples and Health Care. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical uncertainties. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return Six Months Ended 06/30/12* 9.33% One Year Ended 06/30/12 4.45% Five Years Ended 06/30/12 (4.40)% Ten Years Ended 06/30/12 3.53% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/12* 9.49% One Year Ended 06/30/12 5.45% Five Years Ended 06/30/12 0.22% Ten Years Ended 06/30/12 5.33% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the six months ended June 30, 2012, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2012) The first half of 2012 saw the U.S. stock market post another strong return as the S&P 500 Index rose 9.49%. The market got off to a fast start in the first quarter with the S&P 500 Index returning 12.59%. Several positive macroeconomic developments in the first quarter, including the European Central Bank’s announced $1.2 trillion long-term refinancing program and the Bank of Japan’s pledged 10 trillion yen in asset purchases, helped fuel positive investor sentiment. However, the second quarter saw the market reverse, and the S&P 500 Index was on track for a dismal second quarter before returning 2.29% on the last trading day and ending down -2.75% for the quarter. Investor sentiment worsened in the second quarter due in large part to continued uncertainty in the euro region and a stronger than expected slowdown in Chinese economic growth. Furthermore, uncertainty around the newly elected Greek government caused investor anxiety. France’s new government leadership also caused worries, while the nationalization of Spanish Bankia SA and the Spanish bailout funds request tempered investor sentiment. Large cap stocks posted strong gains for the first six months of the year, with the Russell 1000 Index posting a 9.38% gain, slightly edging out small cap. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Energy (-2.28%) , were positive year to date – Telecom Services (16.48%), Financials (13.67%), and Information Technology (13.32%) posted the strongest returns, while Utilities (4.90%) and Energy (-2.28%) logged the worst returns. The Socially Responsible Fund returned 9.33% for the first six months of 2012, underperforming the S&P 500 return of 9.49% by 0.16%. The Fund benefited from positive stock selection in Consumer Discretionary and Information Technology; performance was partially offset by poor stock selection in Energy and Health Care. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2012 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended June 30, 2012 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission (“SEC”) requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2012 (Unaudited) Beginning Account Value 01/01/12 Ending Account Value 06/30/12 Expense Ratio(1) Expenses Paid During Period 01/01/12-06/30/12(2)(3) Equity Fund(4) Actual Fund Return 0.80% Hypothetical 5% Return 0.80% Balanced Fund(4) Actual Fund Return 0.19% Hypothetical 5% Return 0.19% Income Fund Actual Fund Return 1.12% Hypothetical 5% Return 1.12% Small Cap Growth Fund Actual Fund Return 1.45% Hypothetical 5% Return 1.45% International Equity Fund Actual Fund Return 1.41% Hypothetical 5% Return 1.41% Socially Responsible Fund Actual Fund Return 1.33% Hypothetical 5% Return 1.33% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 366. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Value COMMON STOCK — 49.3% Consumer Discretionary — 6.8% Apollo Group, Inc., Class A † $ Burberry Group PLC ADR (a) CBS Corp., Class B Coach, Inc. Delphi Automotive PLC † Dick's Sporting Goods, Inc. (a) Dollar General Corp. † Foot Locker, Inc. Home Depot, Inc. (The) Johnson Controls, Inc. (a) Macy's, Inc. News Corp., Class A (a) PVH Corp. Tiffany & Co. VF Corp. Walt Disney Co. (The) Wyndham Worldwide Corp. 482,571 12,793,896 Consumer Staples — 3.6% Anheuser-Busch InBev NV ADR (a) Archer-Daniels-Midland Co. British American Tobacco PLC ADR CVS Caremark Corp. Diageo PLC (a) Herbalife, Ltd. (a) Kraft Foods, Inc., Class A 826,468 6,832,585 Energy — 5.6% Anadarko Petroleum Corp. Apache Corp. Chevron Corp. (a) Cobalt International Energy, Inc. † ConocoPhillips Devon Energy Corp. (a) Hess Corp. HollyFrontier Corp. (a) Marathon Petroleum Corp. Nabors Industries, Ltd. † National Oilwell Varco, Inc. Schlumberger, Ltd. Suncor Energy, Inc. (a) Transocean, Ltd. Weatherford International, Ltd. † 620,171 10,509,802 Financials — 7.2% Aflac, Inc. Allstate Corp. (The) American International Group, Inc. † Bank of America Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Comerica, Inc. Discover Financial Services Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. KeyCorp Lincoln National Corp. Shares Value Financials (continued) MetLife, Inc. $ PNC Financial Services Group, Inc. Regions Financial Corp. SLM Corp. Visa, Inc., Class A 1,157,300 13,609,126 Health Care — 6.1% Aetna, Inc. Amgen, Inc. Bristol-Myers Squibb Co (a) Celgene Corp. † Eli Lilly & Co. Gilead Sciences, Inc. † Hologic, Inc. † Illumina, Inc. † (a) Johnson & Johnson McKesson Corp. Merck & Co., Inc. NuVasive, Inc. † Pfizer, Inc. UnitedHealth Group, Inc. WellPoint, Inc. 976,051 11,546,108 Industrials — 4.9% CSX Corp. Delta Air Lines, Inc. † Eaton Corp. (a) Fluor Corp. General Electric Co. Hertz Global Holdings, Inc. † (a) Joy Global, Inc. KBR, Inc. Rockwell Automation, Inc. Textron, Inc. Timken Co. Tyco International, Ltd. United Rentals, Inc. † (a) 449,328 9,290,152 Information Technology — 9.9% Acme Packet, Inc. † Adobe Systems, Inc. † Apple, Inc. † Baidu, Inc. † Broadcom Corp., Class A Cisco Systems, Inc. Citrix Systems, Inc. † eBay, Inc. † EMC Corp. † Facebook, Inc., Class A † (a) Google, Inc., Class A † Lam Research Corp. † (a) Microsoft Corp. NetApp, Inc. † OpenTable, Inc. † QUALCOMM, Inc. Skyworks Solutions, Inc. † Texas Instruments, Inc. Western Union Co. (The) (a) 1,171,441 18,569,875 See Notes to Financial Statements. 17 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) June 30, 2012 (Unaudited) Shares Value Materials — 2.8% Agrium, Inc. † (a) $ Ashland, Inc. CF Industries Holdings, Inc. Freeport-McMoRan Copper & Gold, Inc. LyondellBasell Industries NV, Class A Mosaic Co. PPG Industries, Inc. 331,625 5,194,082 Telecommunication Services — 1.0% AT&T, Inc. Verizon Communications, Inc. 491,062 1,792,652 Utilities — 1.4% Energen Corp. NiSource, Inc. (a) PPL Corp. Southern Co. 527,820 2,571,553 Total Common Stock (Cost $86,642,223) 92,709,831 INVESTMENT IN UNDERLYING FUNDS — 49.7% Wilshire Large Cap Core Plus Fund* 93,588,514 Total Investment in Underlying Funds (Cost $80,969,270) 93,588,514 SHORT-TERM INVESTMENTS — 8.1% Northern Trust Institutional Liquid Asset Portfolio, 0.01% (b)(c) Northern Trust Institutional Government Select Portfolio, 0.01% (b) 2,110,232 Total Short-Term Investments (Cost $15,182,017) 15,182,017 Total Investments — 107.1% (Cost $182,793,510) Other Assets & Liabilities, Net — (7.1)% ) NET ASSETS — 100.0% $
